Title: To George Washington from Colonel Timothy Pickering, 11 August 1780
From: Pickering, Timothy
To: Washington, George


					
						Sir,
						Philadelphia Augt 11. 1780.
					
					You will doubtless ere this reaches you, have been informed that Congress have been pleased to appoint me quarter master general. This was so totally unexpected, that it will take me some days yet before I can get ready to proceed to camp. In the mean time I shall make some necessary arrange⟨m⟩ents for conducting the business of the de⟨pa⟩rtment in this state and the other states s⟨ou⟩thward of it. The gentlemen concerned in the department with the army, will I hope chearfully continue to exercise the duties of their respective offices until my arrival in camp, which shall be as speedily as possible. I have the honour to be with the greatest respect your Excellency’s most obedient servant
					
						Tim: Pickering Q.M.G.
					
				